 In the Matter Of MASTER-CRAFT CORPORATION, EMPLOYERandINTER-NATIONAL PRINTING PRESSMEN & ASSISTANTS' UNION OF NORTHAMERICA, AFL, PETITIONERCase No. 7-RC-996.-Decided December 5,1950DECISION AND DIRECTION OF ELECTIONUpon' a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold L. Hudson,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock, and Styles].1.The Employer 2 is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; determination of representatives:The Petitioner seeks a unit composed, in substance, of all printingpressmen and their helpers, letter and off-set pressmen and theirhelpers, and the platemaker-cameraman in the Employer's Kalamazoo,Michigan, plant, excluding supervisors.The Employer, while notobjecting to the specific composition of the unit, contends that thisunit is inappropriate because of the Board's prior establishment ofa broad production and maintenance unit,3 the subsequent history of1At thehearing, an attorney claiming to represent all the individual employees in therequested unit moved to intervene for the sole purpose of submitting in evidence a state-ment allegedly signed by almost all these employees,revoking their designations of thePetitioner and, in substance, seeking a dismissal of the petition.The hearing officer prop-erly denied the motion and rejected the Employer's subsequent offer of this statement inevidence.It is well settled that a union's showing of interest is an administrative matter,not subject to collateral attack.Standard Steel Spring Company,90NLRB 1805 ;Peter Pan Bus Lines,82 NLRB 830.1The name of the Employer appears in the caption as amended at the hearing.8Master-Craft Corporation,60 NLRB 56.No request was made in that proceeding forseparate representation of the employees herein involved.92 NLRB No. 92.524 MASTER-CRAFT CORPORATION525collective bargaining with the Intervenor 4 on thatbasis,and the al-leged integrated nature of the Employer's operations.The Intervenordoes not oppose the severance of the employees sought from the product-ion and maintenance unit.The Employer is engaged in the manufacture of binders and ofmiscellaneous office forms used by various types of businessconcerns.Its only plant is located in Kalamazoo.The approximately 15 pressmen, their helpers, and the platemaker-cameraman requested by the Petitioner constitutes all the personnelin the Employer's letterpress, lithograph or offset printing, and car-bonizing departments.The letterpress and lithograph or offset print-ing departments are located in adjoining areas, separated only by apartition, and the carbonizing department, which employspressessomewhat analogous to those in the letterpress department,is sep-arated by solid walls from the other departments.,'Particular jobsare frequently handled in part by all 3 of these departments.Theemployees in question perform the usual duties of their classifications,under the separate immediate direction of working foremen. Senior-ity is on a departmental basis and there is no interchange between theseemployees and other plant personnel.Where, as here, there is some degree of integration between theletterpress employees and those in the lithographic process, we haverecognized that these employees have related interests and may, ifthey so desire, constitute a separate multidepartmental unit."Suchseparate representation is not precluded by an earlier Board certifica-tion and history of bargaining on a more comprehensive basis.7And,contrary to the contention of the Employer, the record, in our opinionfails to reveal such a close integration of functions between these de-partments and the remainder of the Employer's operations as toprevent the separate representation of this group."Accordingly, we are of the opinion that the employees in the unitrequested by the Petitioner may, if they so desire, either constitute aseparate unit or remain a part of the existing production and main-tenance unit.We shall not, therefore, make any final unit determina-tion at this time, but shall first ascertain the desires of these employeesas expressed in the election hereinafter directed.'International Brotherhood of Bookbinders,Local77, AFL.5The carbonizing department utilizes a secret process of the Employer for imprintingcarbon-black to paper stock.6The Lord Baltimore Press,Inc.,73 NLRB 811; cf.Commercial Printers Inc.,74 NLRB1135;Johnson City Publishing Company,81 NLRB 1341;Danner Press of Canton, Inc.,91 NLRB 237.4Cf.Wilson-Jones Company,75 NLRB 706;Paterson Parchment Paper Company,80NLRB 1378;DeMay's Inc.,81 NLRB 1374.Cf.McDonald Printing Company,81 NLRB 481. 526DECISIONSOF NATIONALLABOR RELATIONS BOARD'We` shall. direct that an election be heldamong 't ll'printing press-'men and their helpers, letter and offset pressmen and their. helpers,:and the, platemaker-cameraman, employed at .the Employer's. Kalamazoo, Michigan, plant, excluding all, other employees and super=viso'rs9 as defined in the Act. If in this election a'majority vote forconstitute a separate bargaining unit.[Text of Direction of Election omitted from publication in thisvolume.]9Althoughthe parties stipulated that the working foremen should be included in theunit,,the record fails to revealwhether ornot these individuals are presently clothedwith supervisoryauthority.Accordingly,we shall make no determination at this timeas to the status of the working foremen. If they are vested with supervisory authority.,they shall be excluded from the unit;otherwise,they willbe included.